Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Fortin on 1/11/2020.

The application has been amended as follows: 


IN THE CLAIMS:


Delete claims 1-20.

21. (New)  A method of oral administration of cannabis to a human consisting essentially of:
administering at least one first softgel consisting essentially of passionflower extract, cannabis, magnesium glycinate, chamomile extract, curcumin, boswellia, black pepper and phosphatidyl choline for a first administration cycle to the human;
administering at least one second softgel consisting essentially of passionflower extract, cannabis, magnesium glycinate, chamomile extract, curcumin, boswellia, black pepper 
administering at least one third softgel consisting essentially of passionflower extract, cannabis, magnesium glycinate, chamomile extract, curcumin, boswellia, black pepper and phosphatidyl choline for a third administration cycle to the human.


The following is an examiner’s statement of reasons for allowance:   the closest prior art is US 5,536,506 which teaches Boswellia, curcumin and chamomile in a softgel but that’s about it. Clearly with all the requirements of this claim there is nothing close to what is being claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967.  The examiner can normally be reached on M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655